                  Case 3:17-cr-00609-VC Document 46 Filed 12/12/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6557
 7        FAX: (415) 436-7234
          Eric.Cheng@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                          )   Case No. CR 17-609 VC
                                                        )
14           Plaintiff,                                 )   DECLARATION OF ERIC CHENG IN SUPPORT
                                                        )   OF UNITED STATES’ OPPOSITION TO
15      v.                                              )   DEFENDANT’S MOTION TO SUPPRESS
                                                        )   STATEMENTS REGARDING WARRANTLESS
16   JOSE INEZ GARCIA-ZARATE,                           )   ARREST
                                                        )
17           Defendant.                                 )
                                                        )
18

19           I, Eric Cheng, declare and state as follows:
20           1.      I am an Assistant United States Attorney for the Northern District of California assigned
21 to the prosecution of the above-captioned case.

22           2.      I have personal knowledge of the facts stated in this declaration, and if called to testify, I
23 could and would testify competently thereto.

24           3.      Attached hereto as Exhibit 1, bearing Bates number JGZ-005146 et seq., is a true and
25 correct copy of an excerpted preliminary hearing transcript dated August 25, 2015 from People v. Juan

26 Francisco Lopez Sanchez, Court No. 15014736, in the Superior Court of the State of California, City

27 and County of San Francisco.

28           4.      Attached hereto as Exhibit 2, bearing Bates numbers JGZ-005356 et seq., is a true and
     CHENG DECL. ISO OPP. TO MOT. TO SUPPRESS
     CR 17-609 VC                                       1
                Case 3:17-cr-00609-VC Document 46 Filed 12/12/19 Page 2 of 2




 1 correct copy of an excerpted preliminary hearing transcript dated September 3, 2015 from People v.

 2 Juan Francisco Lopez Sanchez, Court No. 15014736, in the Superior Court of the State of California,

 3 City and County of San Francisco.

 4         5.      Attached hereto as Exhibit 3, bearing Bates numbers JGZ-005403 et seq., is a true and

 5 correct copy of an excerpted preliminary hearing transcript dated September 3, 2015 from People v.

 6 Juan Francisco Lopez Sanchez, Court No. 15014736, in the Superior Court of the State of California,

 7 City and County of San Francisco.

 8         I declare under penalty of perjury under the laws of the United States that the foregoing is true

 9 and correct.
10         Executed this 11th day of December 2019, in San Francisco, California.

11

12                                                              /s/
                                                         ERIC CHENG
13                                                       Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CHENG DECL. ISO OPP. TO MOT. TO SUPPRESS
     CR 17-609 VC                                   2
